UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6668


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD ANDY TIMMONS, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00373-RBH-1)


Submitted:   September 29, 2015           Decided:   October 5, 2015


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Andy Timmons, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gerald    Andy    Timmons   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        United States v. Timmons, No. 4:08-cr-00373-

RBH-1 (D.S.C. Apr. 17, 2015).       We deny the motions to modify the

transcript order and for summary remand.               We grant leave to

proceed   in   forma    pauperis   and     dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     2